DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Grissett on 12/14/2021.
Claim 1: A method of sealing a puncture site in a vessel with a vascular closure device having a toggle, a plug, and a suture that is coupled to the toggle and the plug, the method comprising the steps of:
	positioning the toggle within the vessel while at least a portion of the toggle is retained by a release component of the vascular closure device; and
	after the positioning step, actuating an actuator that is coupled to the release component such that movement of the actuator is a lever and the actuating step comprises rotating [[a]]the lever that is coupled to the release component.

   	 Claim 6: The method of claim 5, further comprising the step of applying a frictional force to the suture with a drag member of the tensioner such that the frictional 

Claim 8: The method of claim 1, further comprising the step of: applying a frictional force to the suture with a drag member of a tensioner such that the frictional force is high enough to maintain the suture in tension after the 

Claim 10: A method of sealing a puncture site in a vessel with a vascular closure device having a distal end and a proximal end spaced from the distal end in a proximal direction, a toggle, a plug, and a suture that is coupled to the toggle and the plug, the method comprising the steps of:
	positioning the toggle within the vessel while at least a portion of the toggle is retained by a release component of the vascular closure device; [[and]]
	after the positioning step, actuating an actuator that is coupled to the release component such that movement of the ;
	pulling the device in the proximal direction such that the plug is discharged from a delivery tube; and
	tamping the plug against the puncture site to thereby seal the puncture site.

	Claim 13: The method of claim 12, further comprising the step of applying a frictional force to the suture with a drag member of the tensioner such that the frictional force is high enough to maintain the suture in tension after the .

Claim 14 has been canceled. 

Claim 15: The method of claim 10, further comprising the step of: applying a frictional force to the suture with a drag member of a tensioner such that the frictional force is high enough to maintain the suture in tension after the 

	Claim 18: A method of sealing a puncture site in a vessel with a vascular closure device having a distal end and a proximal end spaced from the distal end in a proximal direction, a toggle, a plug, and a suture that is coupled to the toggle and the plug, wherein the suture extends around a pulley that is attached to a release component of the vascular closure device and into a tensioner, the method comprising the steps of:
	positioning the toggle within the vessel while at least a portion of the toggle is retained by [[a]]the release component of the vascular closure device; [[and]]
	after the positioning step, actuating an actuator that is coupled to the release component such that movement of the ;
	pulling the device in the proximal direction such that the plug is discharged from a delivery tube; and
	tamping the plug against the puncture site to thereby seal the puncture site.

	Claim 20: The method of claim 18, further comprising the step of applying a frictional force to the suture with a drag member of the tensioner such that the frictional force is high enough to maintain the suture in tension after the 
	Claim 21 has been canceled. 

Allowable Subject Matter
Claims 1, 3-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose wherein the actuator is a lever and the actuating step comprises rotating the lever that is coupled to the release component (claim 1), wherein the actuating step comprises translating the release component in the proximal direction to thereby release the toggle; pulling the device in the proximal direction such that the plug is discharged from a delivery tube; and tamping the plug against the puncture site to thereby seal the puncture site (claim 10) and wherein the actuating step comprises pulling the suture with the pulley as the release component moves in the proximal direction to thereby release the toggle; pulling the device in the proximal direction such that the plug is discharged from a delivery tube; and tamping the plug against the puncture site to thereby seal the puncture site (claim 18). 
The prior art of record of Kensey (US Patent No. 5,021,059) discloses everything in claims 1, 10 and 18 (see Non-Final rejection mailed out on 8/18/2021) including a toggle (202), a plug (204), a suture (206), a release component (32), a pulley (66) and an actuator (34) but fails to disclose wherein the actuator is a lever and the actuating step comprises rotating the lever that is coupled to the release component (claim 1), wherein the actuating step comprises translating the release component in the proximal direction 
The limitations as stated above in claims 1, 10 and 18 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771